Title: From Alexander Hamilton to Beverley Randolph, 8 May 1790
From: Hamilton, Alexander
To: Randolph, Beverley


Sir
Treasury Department May 8th. 1790

I have been duly honored with your letter of the 23d of february, an acknowlegement of which has been postponed by very urgent avocations connected with the Session of Congress.
I am now to inform you, that Edward Carrington Esquire has been requested to visit the Cape, and make a selection of the spot; upon whose report to you it will be satisfactory that the Cession be completed.
This step has been indicated, in addition to what is mentioned in your letter, by a representation that the spot formerly in contemplation of the state is peculiarly exposed to accumulations by the drifting of the sand and that care is necessary to avoid as much as possible this inconvenience.
I have the honor to be with the greatest respect   Your Excellencys most obedt. & hble Servt.
Alex HamiltonSecy of the Treasury His Excellency Beverly Randolph EsquireGovernor of the State of Virginia

